                                                                          GLERK'S OFFICUEU t
                                                                                           % DSST.Col
                                                                                                    -lr
                                                                                  ATRoM dxi,vA
                                                                                      FILED
                                                                                              '-'-'
                                                                                  SEF gg          3
                                                                                              - - .
                    IN T H E U N ITE D STATE S D ISTRICT COU RT
                   soavuswss-rsaw olsvm c.rosw aslNlyl2
                                                      u'ul
                                                         z-c.r,sszu-,'cuf'x
                              H ARM SON BU RG D IW SIO N                               wc             .

AN D KEW V .,

       Plaindff                                       CivilA ction N o.5:18-CV -0055

V.

AN D RRW SAU L,Com m issionerof
SocialSecuritp                                         By: M ichaelF.U rbansld
                                                       ChiefUnited StatesDistrictJudge
       D efendant

                               <    M O R AN D U M O PIN ION

       This socialsecurity disability appealwasreferzed to the HonorableJoelC.Hoppe,
UrzitedStatesMagistrateludge,pursuantto28U.S.C.j6369$(1)7),forproposedhnclingsof
factandarecommendeddisposidon.Themagisttatejudgeftledareportandrecommendaéon
(R&R)onJuly29,2019,recommene g thatplaindffAndrew V.'stffAndrew''lmodon fot
sllmmaryjudgmentbegranted,theCommissioner'smodonforslAmmaryjudgmentbedenied,
and thecasebetem anded forfutthetadm inistrativeproceedings.TheCom m issionerofSocial

Secudty has ftled objecdons to the report and this matter is now ripe for the couzt's
consideradon.

1.Standard ofReview ofM agistrateJudgeDecision
       The objecdon requirement setforth in Rule 72$) of the Fedetal Rules of Civil
Procedutelisdesigned to fftraingjthe attendon ofllot11the districtcourtand the cout'tof
                                                                                                      N


1fw ithin 14 daysafterbeing served with acopyoftherecomm ended disposidon,aparty may sezveand ftle
speco cwrittenobjecdonstotheproposedfmdingsandrecommendadons.''Fed.R.Civ.P.72q$.
appealsupon orzlythoseissuesthatremain itadispute afterthemagistzatejudgehasmade
finclingsandrecommendadons.''United Statesv.M id ette,478F.3d 616,621(4th Cir.2007)
(cidngThomasv.Atn,474U.S.140,147-48 (1985)).Anobjectingpartymustdo so ffwit.h
suffkient specihcity so as reasonably to alert the district court of the true ground for the

objecdon-':Id.at622.
      To concludeotherwise would defeatthepurpose ofreqlliring objecdons.W e
       would be permitting aparty to appealany issue thatwasbefore the m agistzate
       judge,zegatdlessofthenatureandscopeofobjecdonsmadetothemagisttate
       judge'steport.Eitherthedisttictcourtwouldthenhavetoreview everyissuein
       themagistrate judge's proposed fmdings and recommendationsorcoutts of
       appeals would be requited to review issues that the district court never
       considered.In eithercase,judicialresourceswouldbewastedand theclisttict
       court's effectiyeness based on help ftom magistrate judges would be
       undetmined.

=
Id

       The disttictcourtmustdetermined.
                                      qnovoanyportionofthemagistratejudge'sreport
                                        .




and recommendation to wlaich a properobjection hasbeen made.ffl'
                                                               he districtcourtmay
accept,reject,ormodifytherecommendeddisposidon;receiveFllttherevidence;orretlztnthe
mattertothemagistratejudgewithinstrucdons.''Fed.R.Civ.P.729$(3)9accord28U.S.C.j
6364$(1).
       If,however,apartyfffmakesgeneralorconclusoryobjecdonsthatdo notdirectthe
cout'ttoaspecihcetrorinthemagistratejudge'sproposedfmdingsandrecommendadons,'''
d.
.t novo review is notrequired.D i ros ero v.Colvin,N o.5:13-cv-00088-FD W -D SC,2014

WL 1669806,at*1 (W .D.N.C.Apr.28,2014)(quoting Howard Yellow Cabs,lnc.v.United
States,987F.Supp.469,474 (W.D.N.C.1997)(quoe g Omianov.-lohnson,687F.2d 44,47
(4thCir.19821 .TdI'
                  hecolxttwillnotconsiderthoseobjecdonsbytheplainéffthataremerely
conclusoryorattemptto objecttotheentitetyoftheReport,withoutfocusing thecol'tt's
attendon on specihcertorsthereitx''Cam erv.Com m 'tofSoc.Sec.,N o.4:08cv69,2009W L

9044111,at*2 (E.D.Va.2009),aff'd,373F.App'x346(4th Cir.);seeMid ette,478F.3dat
621 rfsecdon 636q$(1)doesnotcountenanceaform ofgeneralized objecdon to coverall
issuesaddtessedbythemagistratejudgeiitcontemplatesthataparty'sobjecdontoamagistzate
judge'sreportbespecifk andpardculatized,asthestamtedirectsthedisttictcourttoreview
only .thoseportionsofthe reportorjpecl
                                     fed proposed hnclingsorrecommendations to y,
                                                                                âlkâ
ob
 .hc
   tionisz> #a''').SuchgeneralobjecdonsTfhavethesameeffectasafailuretoobject,orasa
waiverofsuchobjecdon.7?Moonv.BW X Technolo 'es,742F.Supp.2d827,829(W.D.Va.
2010),aff'd,498F.App'x268(4th Cir.2012).SeealsoAtn,474U.S.at154 rfrllhestatute
doesnotreqlèitethejudgeto teview anissuer
                                        d novoifno objecdonsarefiled....').
      Rehaslling argumentsraised before themagisttatejudgedoesnotcomply with the
zequitementsetforf.hintheFederalRulesofCivilProceduretoSlespecihcobjecdons.lndeed,
objecdonsthatsimplyreiterateargumentsraisedbeforethemagistratejudgeateconsideredto
begenetalobjecdonstotheentitetyofthetepottandtecommendation.SeeVene v.Asttue,
539F.Supp.2d 841,844-45 (W .D.Va.2008).Asthecouttnotediny-r..
                                                            l)#.y:
      Allowing alitkantto obtain de novo review ofher entire case by merely
      reformattinganearlierbriefasanobjecdonTTmakges)theirlitialrefetencetothe
      m agistrate useless.The funcdonsofthe districtcourtare effectively duplicated
      as 130th the m agistrate and the district court perform idendcal tasks.This
      duplicadon oftimeand effortwastesjudicialresoutcesratherthan savingthem,
      and nmscontraty to theptuposesoftheM agistratesAct.''Howard (v.Sec'yof
      Health & Hlzman Servs.),932 F.2d (505,1El509 g(6th Cir.1991)).
y-çs-e-y,539 F.Supp.2d at846.A plnindffwho teiteratesherpteviously-raised atgum entswill
notbe given ffthe second bite atthe appleshe seeksi''instead,herre-R ed bdefwillbe tteated

asageneralobjecdon,whichhasthesameeffectaswouldafailuretoobject.Id.
1I.JudicialReview ofSocialSecurityDeterminations
      Itis not the pzovince of a fedezalcouttto m ake adm itaisttative disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedto detetvniningwhethersubstantialevidence
supportstheCom m issioner'sconclusion thattheplninéfffailed to m eetllisblzrden ofproving

disability.See Ha s v.Sullivan, 907 F.2d 1453,1456 (4th Cir.1990)9see also Laws v.
Celebrezze,368F.2d 640,642 (4th Cit.1966).In so doing,thecourtmay neitherundertakea
A novo review oftheCommissioner'sdecision norre-weigh theevidenceofrecotd.Hunter

v.Sullivan,993 F.2d 31,34 (4th Cir.1992).Evidenceissubstandalwhen,considering the
recozd asawhole,itm ightbedeem ed adequateto supportaconclusion by areasonablenlind,

Richardsonv.Perales,402U.S.389,401 (1971),orwhen itwouldbesufhcienttorefusea
Hitectedverdictinajuryttial.Snaithv.Chater,99F.3d635,638(4th Cir.1996).Substandal
evidenceisnota Tflatgeotconsidetable am ountofevidencey''Pietce v.U ndetwood,487 U .S.

552,565 (1988),butismore than amerescintillaand somewhatlessthan apreponderance.
Perales,402 U .S.at4019Laws,368 F.2d at642.Ifthe Com m issioner'sdecision issupported

bysubstandalevidence,itmustbeaffi= ed.42U.S.C.j405/)9Pezales,402U.S.at401.




                                            4
111. Analysis

A.Evidence ofAndrew 's Im pairm entsz

        The evidencein thiscaseshow sthatwhen Andtew wotksorattem ptsto work,hehas

extremelyhigh levelsofstressandanxietythatmanifestin frequent(sometimesdaily)bouts
ofvom idng and diazzhea,chzonicnightm ares,panicattacks,and thoughtsofhntm inghim self.

W hen llis sym ptom swere atthei.
                                tworst,hewasdescribed asdepressed,anxious,angry,and

with slowed m otorskills.W hen heisnotworking,hissym ptom sabate.

        Andrew alleged an onsetdateC% OD') oflanuary11,2013and therecord showsthat
hehasnotengagedin substandalgainfulemploymentsincethatfime.The ATJfound thathe
had severe m entalim pni= ents,nam ely affecdve disorder,anxiety disorder,audsm spectrum

disozder,and alearning disotdet.R.15,17.In the AIJ'sassessmentofAndrew'sdisability
clnim ,hedid notciteany tecordsgenerated priorto theA OD ,wllich waswhen Andtew was

working oratlempting to work.TheALJconcluded thatAndrew could perform a fullrange
ofwork atallexertionallevels butwaslim ited to perform ing sim ple,zoudne,and repeddve

taskswith little change in wotk structuze or routlne.H e could have superhcialcontactwith

the public,occasional contactwith cow orkers and supervisors,and no work in tenm s or

tandem .H e was lim ited to low stress work with no high producdon quotas or fast-paced

assem bly lines.R.19.




2D etailed factsaboutAndrew?sim pnit-mentsand m edicaland ptoceduralhistory can befound in thereport
andrecommendadon(ECFNo.14)andintheaclministradvetranscript(ECFNo.9)andwillnotberepeated
here.
                                                  5
B.W eightGiven to M edicalO pinions

       ln general,an ATJ mustaccozd moteweightto themedicalopinion ofan examining
source than to that of a nonexanaining source.Testam ark v.Ber 1n111,736 Fed.Appx.395,

387 (4th Cir.2018)(citing 20 C.F.R.jj404.1527(c)(1),416.927(c)(1)and Brown v.Comm'r
ofSoc.Sec.Admin.,873F.3d251,268(4thCir.2017)).Treadngsoutcesatelikelyto bethe
m edicalprofessionalsm ostable to provide a detailed,longitudinalpicture ofthe claim ant's

meclicalimpairments.1d.(cidngW oodsv.Bet lnill,888F.3d686,695(2018)).TfrllheATJis
required to give controllingw eightto opinionsproffered by aclzm ant'stzeadng physician so

longastheopinion iswellsupported by m edically acceptableclinicaland laboratory diagnosdc

techniques and is notinconsistent* t.11the othetsubstantialevidence in the clnim ant'scase

tecozd.''Lewisv.Ber lnill,858 F.3d 858,867 (4th Ciz.2017) (alteradonsand inteznal
quotadonsonnittedl.3Ifan ATJ doesnotgivecontrollingweightto theopinion ofatteating
source,the ATJ mustconsidera non-exclusivelistoffactotsto determinetheweightto be
given allthemedicalopinionsofrecord,including (1)exanaining relaéonsllip;(2)treatment
telationsllip;(3)suppottabilityofthesocce'sopitaion;(4)consistencyoftheopinionwith the
zecotd;and(5)specializationofthesource.Testamark,736Fed.Appx.at398.
       W henthemagisttatejudgereviewedtheATJ'sopinion,hefoundthatsheerredbecause
she did notadequately explain why she gave only partialweightto the opinion ofAndrew's

treadng psychiattist,ThomasM .Jayne,M .D.,and gavegreatweight to the opinion of a


3TheSocialSefnxrityAdm inistradon hasnm ended thetreadng sourceruleeffectiveM arch 27,2017,forcases
flled afterthatdate. Underthenew rale,theSSA willconsiderthepersuasivenessofallmedicalopinionsand
evaluatethem primlrilyon thebasisofsupportabilityandconsistencp 20C.F.R.j404.1520c(a),(c)(1)-(2).
Becausethiscasewasftled before theeffectivedateofthe change,the decision isreviewed underthe
regtzladon in effectatthattime,20C.F.R.j404.1527.
                                                 6
consultativeexaminez,JosephJ.Cianciolo,PhD,whoexaminedAndrew onlyoneHme.Dr.
Jayne,who had tteated Andtew sinceJanuary2011,d'lting the yearshewastrying to work,
completed amentalR-
                  FC quesdonnaireinJuly2015.Dr.JayneopinedthatAndtew wouldbe
unableto m eetcom petitive standardsin the areasofcom pledng a norm alw orkweek without

intezzupéon from psychologically based sym ptom s,itlaccepe g instrucdonsand zesponding

appropriately to cridcism from supervisors,in dealing*it.h no= alwork stress,and in dealing

with thestressofsemiskilledand skilledwork.R.598-599.Dr.laynealso found thatAndrew
had a1ow IQ andreducedintellectualfuncdorling,wouldbeabsentfrom workapptoximately
fourdaysperm onth,and wasnotam alingerer.R.599-600.H e com m ented thatA ndrew had

difûcultywit.h peer and supervisorinteracdons,w asunable to keep wotk pace,becam e very

anxious and had physical sym ptom s that m ade lnim avoid ot leave xiotk, and that the

symptomshadhappenedin multiplework setdngs.R.598.Dr.layneftuthercomm ented that
Andrew had sttess intolerance,w ould panic dlzring rouO e work condidons,was unable to

toleratenegative feedback from hissupervisorsand had a slow wozk pace.R.600.In 2016D z.

JayneindicatedthatllisassessmentofAndrew hadnotchanged.R.595.
      The AT,
            J gave Dr.Jayne'sopinion only pardalweight,finding thatllis opinionson
absences and A ndrew 's inability to tolerate stress were not substandated by the m edical

evidencein the record,itacluding Dr.Jayne'sown treatnentnotes.H owever,asm endoned
above,theATJdidnotdiscussanyofDr.layne'streatmentnotesmadepriortolanuary2013,
when A ndtew wasworldng and when hisw orstsym ptom sm anifested.

       D z.Cianciolo,the exam ining psychologist,exam ined Andrew foz thitty-fve to forty

m inutes on D ecem bet 7,2016.H e found that Andtew had the intellecm al capability to
perform simple and repedtive tasks asw ellas detailed and com plex tasks.H e had a m ildly

im paired ability to m aintain regalatattendancein theworkplace,perform work acdvitieson a

consistentbasis,and com pleteanorm alworkdayorw orltweekwithoutinterruptbn.ltdid not

appear likely that he w ould require addidonal superdsion within the workplace and he

appeated capable ofaccepdng instrucéon from supervisors.H e had a m ildly im paired ability

to intetactwith cow orkersand the public and to cope with rouO e sttessorsencountered in

compeddvework.R.611-615,623.TheAIJgaveDr.Cianciolo'sopiniongreatweight,fmcling
itconsistentwith hisexam inadon and otherevidenceofzecotd,including tteatnentnotesand

m entalstatus exam inations.R .22.

      ThemagistratejudgefoundthattheAI,
                                      J'sILF'C analysiswasflawedbecauseshedid
notconsiderrecordsfrom theperiodbefoteAndtew stoppedworking.Themagistratejudge
ft
 zrther found thatbecause Andtew alleged and Dr.Jayne opined thatthathis debilitae g
anxietysymptomswetetdggered specificallybyworldng,theATJ should haveexplainedwhy
she discounted evidence from A ndtew'streatm entrecordsdlnting the tim ehewasworldng or

applying forjobs.Because shedid notdo so,themagisttatejudge found thatsubstandal
evidencedid notsupporttheAIJ'sdecision to givetheconsultadveexaminer'sopinion more
weightthan she gave to the treating physician'sopinion.Thus,heconcluded thatsubstandal

evidence did not support the AT,
                               J'S detetvninadon and recomm ended that the case be
tem anded forfattherconsidetadon ofthe evidence.

C.TheCom m issioner'sObjections
       The Commissionerobjects to the recommendadon to remand,contending thatthe
magistratejudgeffmistakenlyrecommendsremand on theground thatPlainéff'streatment
recordspriorto thepetiod beforehe stoppedw otking are outcom e-dete= inadve.''ECF N o.

16at1.However,zatherthan makinganaistake,themagisttatejudgewasacéngin accordance
with Foutth Citcuitlaw by recom m ending thatthe entire record,including m edicaltecords

from thetim eAndrew wasw orking and attem pting to work,beconsidered.W hen dete= ining

a cllim ant'sILFC,the decision-m akezm ustevaluate allzelevantzecozd evidence.Pattetson v.

CommissionerofSocialSecudtyAdministraéon,846 F.3d 656 (4th Cir.2017).TheILF'C
evaluadon is Tfholisdc''and TTfact-specihc.7'Id.at 659 (citing 20 C.F.R.j 404.1520(e));
Testamark,736Fed.App'xat399.SeealsoLewis,858F.3dat869(fTfAn ATJhastheobligadon
to considera11relevantmedicalevidenceand cannotsim ply cherrypick factsthatsupportahncling

ofnondisabilitywhileignoringevidencethatpointsto adisabilityfmding.'''l(quotingDenton
v. Astrue, 596 F.3d 419, 425 (7th           2010)) (emphasis added). Accorclingly, the
Commissioner'sobjection isOVERRULED.
      TheCommissionerpointsoutthattwo daysbefotellisAOD,Andrew told Dr.Jayne
thathe wasnotdepzessed and itwasthe Tfbesthe has felt.''R.479.H owever,Andtew had

been laid offfrom hisseasonaljob and thefactthathefeltbetterisnotinconsistentwith ltis
allegadons of disabling anxiety and depression ttiggered by work sttess.To the extent the

Commissionerisbasinganobjecdononthisevidence,itisOVERRULED.
       The Commissioner also arguesthatitwas appropriate for the ATJ to only look at
medical records from December 2013 and going forward, because 20 C.F.R. jj
404.15129$(1)$) and 416.912$)(1)(ii) only require that the agency develop a complete
m edicalllistoryfortwelvem onthsptecedingthem onth in wllich theapphcadon isSled,which

itaAndrew'scasewasJanuary 2015.However,the Commissionermisreadsthe regulaéons,

                                            9
which state,T'
             B eforewe m akeadete- inadon thatyou are notdisabled,wewilldevelop your

com plete m edicalhistory for atleast the 12 m onthspreceding the m onth in w hich you ftle

yotzrapplicadon unless there is a reason to believe thatdevelopm entofan earlier period is

necessary....''Thus,the twelve-m onth look-back atm edicalevidenceisa startlng pointfor,

ratherthan alim iton,theevidencethatshould be considered.

       Courtsroudnely find that AT,
                                  JS should considerevidence thatpredatesa cllimant's
AOD.Seeogs,C enterv.Astrue,537F.3d1264,1266(101 Cir.2008)soldingthatAT,
                                                                      J
erred when he failed to considerevidencethatpredated clnimant'sAOD);Vandenboom v.
Barnhatt,421F.3d 745,750 (8th Cir.2005)(findingtherewasno valid reason to exclude
considezadon ofmedicalzecordsdated priorto clqimant'sAOD);Tzeadwellv.Colvin,No.
5:13-CV-370,2014W L 4656852,*10 (E.D.N.C.2014)rt
                                               W hereevidencepredatingtheonset
ofdisabilityisrelevanttoanissueinthecase,theATJshouldconsiderthatevidencein making
adete= inadon on theissue.');andCorcoranv.Astrtze,No.SKG-08-913,2009W L 3100350
(D.Md.2009)(noting thatothercitcuitcourtsffhaveexplicitlyheld thattheATJmay,and
someHmesmust,considermedicalevidencewlaichpredatestheallegedonsetofdisabilitf'and
collecéng cases)
       Thecout'tfmdsthatthemagistzatejudge'sconclusion thatitwaserrorfortheATJ to
notconsiderthe evidenceofAndrew'sm entalim pnitvnentsfzom theperiod priorto lnisAO D

iscorrect.TheCommissioner'sobjecdon to thisconclusionisOVERRULED.
       Finally,the Com m issionerarguesthatthe pre-onsettzeatm entnotesdo notdispelthe

AT,
  J'Sconclusionthatayoung?acéveperson,responsivetotreatnent,canmakeadjus% ents
tow orkin thenatbnaleconomy when theworkislim ited to accom m odatehisnon-exertional
im pnitvnents.W hilethatm aybet'ue,thecoutt'stoleislim ited to decidingwhethersubstandal

evidencesupportstheATJ
                     ,'sconclusionregarclingAndrew'simpaitments.Becauseitisclear
thattheATJ did notconsideralltherelevantevidence,lnisdetetminadon isnotsupportedby
substanéalevidenceand thiscase mustberem anded so thatthe evidencem ay be considered.

                                    CO N CLU SIO N

      Forthereasonsstated,thecourtStldsno errorin themagisttatejudge'sconclusion
thattheATJ
         ,'sdecisionisnotsupported bysubstandalevidence.Assuch,theCommissioner's
objecdonsate OVERRULED,themagisttatejudge'sreportand tecommendadon willbe
adopted in itsentirety,and this case willbe rem anded to the SocialSecudty A dm inistradon

putsuanttosentencefourof42U.S.C.j405/).
      An appropriateO zderwillbeentered.


                                         snt
                                           eted:o?/aq(wo/î
                                         M ichaelF.Urbansld
                                         ChiefUnitedStatesDisttictludge
